                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANTHONY MAYS, Individually and on behalf               )
of a class of similarly situated persons; and          )
JUDIA JACKSON, as next friend of KENNETH               )
FOSTER, Individually and on behalf of a class          )
of similarly situated persons,                         )
                                                       )
        Plaintiffs-Petitioners,                        )
                                                       )       Case No. 20-cv-2134
                v.                                     )
                                                       )
THOMAS DART, Sheriff of Cook County,                   )
                                                       )
        Defendant-Respondent.                          )

    PLAINTIFFS’ MOTION FOR AN EXPEDITED HEARING ON MOTION FOR A
      TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION

        Plaintiff-Petitioner Anthony Mays and Plaintiff-Petitioner Judia Jackson, as the next

friend of Kenneth Foster, on behalf of themselves and the classes they seek to represent, hereby

respectfully move this Court for an expedited hearing on their Emergency Motion for a

Temporary Restraining Order or Preliminary Injunction on April 6, 2020. In support of their

request, Plaintiffs state as follows:

        1.      Plaintiffs, individuals currently jailed by Sheriff Dart at the Cook County Jail,

face imminent danger and irreparable harm from the rapid and unavoidable spread of the novel

coronavirus, also referred to as COVID-19.

        2.      Jails are congregate settings that inherently make social distancing and other

imperative protective measures impossible.

        3.      At the time of this filing, at least 167 detainees and 46 staff members in the Jail

have tested positive for the novel coronavirus that causes COVID-19—though the Sheriff has not

updated that figure for several days.
        4.      The dangerously high number of positive cases of COVID-19 at the jail

demonstrates the imminent risk that all individuals confined there face. It is imperative that

immediate action be taken to protect their lives and constitutional rights.

        5.      Plaintiffs have filed a class action lawsuit seeking protection of their federal rights

under the Constitution. Plaintiffs seek release for a subclass of vulnerable detainees at particular

risk of harm or death from COVID-19, an injunction requiring the Sheriff to implement

constitutionally sufficient procedures to protect Plaintiffs’ health and safety at the jail, and an

injunction requiring the Sheriff to transfer prisoners exposed to COVID-19 to a safe location,

among other relief.

        6.      Plaintiffs also have filed an Emergency Motion for a Temporary Restraining

Order or Preliminary Injunction. Plaintiffs urgently seek release of vulnerable detainees whose

medical conditions and age make them particularly vulnerable to serious health complications

and possibly death from COVID-19, transfer of other detainees who have been exposed to

COVID-19, and an order requiring the Sheriff to emergently implement constitutionally

sufficient procedures to protect Plaintiffs’ health and safety at the jail.

        7.      Prior to filing these actions, on April 3, 2020, Plaintiffs’ counsel gave notice of

their intent to file this lawsuit and motion to General Counsel for the Cook County Sheriff's

Office, as well as the Division Chief and Supervisor of the Special Litigation Section, and the

Division Chief of the Complex Litigation Division, of the Cook County State's Attorney's Office.

        8.      The circumstances for Plaintiffs could not be more dire. Given this extremely

urgent situation, Plaintiffs hereby request that this Court schedule an expedited hearing on

Plaintiffs’ Motion for Temporary Restraining Order or Preliminary Injunction on April 6, 2020.




                                                   2
       WHEREFORE, Plaintiffs, by their undersigned counsel, respectfully request that this

Court grant their motion and schedule a hearing on Plaintiffs’ Emergency Motion for a

Temporary Restraining Order or Preliminary Injunction on April 6, 2020.

                                                   Respectfully submitted,

                                                   /s/ Alexa Van Brunt
                                                   Counsel for Plaintiffs

Locke E. Bowman
Alexa A. Van Brunt
Roderick and Solange MacArthur Justice Center
Northwestern Pritzker School of Law
375 E. Chicago Avenue, Chicago, IL 60611
(312) 503-0884

Stephen Weil
Sarah Grady
Loevy & Loevy
311 N. Aberdeen Street, #3
Chicago, IL 60607
(312) 243-5900

Charles Gerstein (pro hac vice application forthcoming)
Alec Karakatsanis (pro hac vice application forthcoming)
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
(202) 894-6128




                                               3
                              CERTIFICATE OF SERVICE
        I, Alexa Van Brunt, an attorney, hereby certify that on April 3, 2020, I caused a copy of
the foregoing to be filed using the Court’s CM/ECF system. I further certify that I, or another
one of Plaintiffs’ attorneys, will promptly serve a copy of the same on General Counsel for the
Cook County Sheriff's Office, as well as the Division Chief and Supervisor of the Special
Litigation Section, and the Division Chief of the Complex Litigation Division, of the Cook
County State's Attorney's Office via email.


                                                     /s/ Alexa Van Brunt
                                                     Counsel for Plaintiffs




                                                 4
